Exhibit 10.4

AGREEMENT OF PURCHASE AND SALE OF ASSETS

AMONG

ORGANIC HOLDING COMPANY, INC.

VINAIGRETTES LLC

AND

DAN KARZEN

October 27, 2006


--------------------------------------------------------------------------------


Table of Contents

ARTICLE 1

 

PURCHASE AND SALE OF ASSETS

 

1

1.1

 

SALE AND TRANSFER OF ASSETS

 

1

1.2

 

CONSIDERATION FROM BUYER AT CLOSING

 

2

1.3

 

NO ASSUMPTION OF LIABILITIES

 

2

1.4

 

ALLOCATION OF PURCHASE PRICE

 

2

1.5

 

TAXES

 

2

 

 

 

 

 

ARTICLE 2

 

SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES

 

3

2.1

 

ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY

 

3

2.2

 

MEMBERSHIP INTERESTS

 

3

2.3

 

SUBSIDIARIES

 

3

2.4

 

TAX RETURNS AND AUDITS

 

3

2.5

 

TITLE TO ASSETS

 

3

2.6

 

LABOR AND EMPLOYMENT

 

4

2.7

 

COMPLIANCE WITH LAWS

 

4

2.8

 

LITIGATION

 

4

2.9

 

AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION

 

4

2.10

 

AUTHORITY AND CONSENTS

 

5

 

 

 

 

 

ARTICLE 3

 

BUYER’S REPRESENTATIONS AND WARRANTIES

 

5

3.1

 

ORGANIZATION, STANDING AND QUALIFICATION OF BUYER

 

5

3.2

 

AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION

 

5

3.3

 

AUTHORITY AND CONSENTS

 

5

3.4

 

AS—IS PURCHASE

 

6

 

 

 

 

 

ARTICLE 4

 

THE CLOSING

 

6

4.1

 

TIME AND PLACE

 

6

4.2

 

SELLING PARTIES’ OBLIGATIONS AT CLOSING

 

6

4.3

 

BUYER’S OBLIGATIONS AT CLOSING

 

7

 

 

 

 

 

ARTICLE 5

 

SELLING PARTIES’ OBLIGATIONS AFTER CLOSING

 

8

5.1

 

INDEMNIFICATION

 

8

5.2

 

SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS

 

9

5.3

 

NON-COMPETITION

 

9

 

1


--------------------------------------------------------------------------------


 

5.4

 

CONFIDENTIAL INFORMATION

 

9

5.5

 

POST CLOSING ESCROW.

 

10

 

 

 

 

 

ARTICLE 6

 

MISCELLANEOUS

 

11

6.1

 

RETENTION OF AND ACCESS TO RECORDS

 

11

6.2

 

PUBLICITY

 

12

6.3

 

FINDER’S OR BROKER’S FEES

 

12

6.4

 

EXPENSES

 

12

6.5

 

INTERPRETATION AND EFFECT OF HEADINGS

 

12

6.6

 

ENTIRE AGREEMENT; MODIFICATION; WAIVER

 

12

6.7

 

COUNTERPARTS

 

12

6.8

 

PARTIES IN INTEREST

 

13

6.9

 

ASSIGNMENT

 

13

6.10

 

ARBITRATION

 

13

6.11

 

RECOVERY OF LITIGATION COSTS

 

13

6.12

 

NOTICES

 

14

6.13

 

GOVERNING LAW

 

14

6.14

 

SEVERABILITY

 

15

 

2


--------------------------------------------------------------------------------


AGREEMENT OF PURCHASE AND SALE OF ASSETS

THIS AGREEMENT OF PURCHASE AND SALE OF ASSETS is made as of October    , 2007,
by and among Vinaigrettes LLC, a California limited liability company doing
business as “Vinaigrettes Catering Company” (“Company”), Dan Karzen (“Member”),
and Organic Holding Company, Inc., a Delaware corporation (“Buyer”).  Company
and Member are collectively referred to in this agreement as “Selling Parties.” 
This agreement is made under the following circumstances:

A.            Buyer desires to purchase from Company and Company desires to sell
to Buyer, on the terms and subject to the conditions of this agreement, certain
business and properties of Company; and

B.            Selling Parties desire that this transaction be consummated on the
terms and subject to the conditions of this agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:

ARTICLE 1

PURCHASE AND SALE OF ASSETS

1.1   SALE AND TRANSFER OF ASSETS.

Subject to the terms and conditions set forth in this agreement, Company shall
sell, convey, transfer, assign, and deliver to Buyer, and Buyer shall purchase
from Company, all of the assets, properties, and business of Company of every
kind, character, and description, whether tangible, intangible, personal, or
mixed, and wherever located, all of which are collectively referred to as the
assets, other than property and rights specifically excluded in Schedule 1
attached to this agreement. The assets acquired by Buyer pursuant to this
agreement (the “Acquired Assets”) shall include, without limitation, the
following:

1.1(a)      All property and other rights listed in Schedule 1 attached to this
agreement; and

1.1(b)      All other supplies, materials, work-in-progress, finished goods,
equipment, machinery, furniture, fixtures, deposits, rights and claims to
refunds and adjustments of any kind (except for taxes, contracts or liabilities
with respect to which Buyer is not assuming), and


--------------------------------------------------------------------------------


intellectual property rights, including, without limitation, copyrights, service
marks, trade secrets, recipes, patent rights, and royalty rights.

1.2   CONSIDERATION FROM BUYER AT CLOSING.

The total purchase price of the Acquired Assets shall be $1,000,000.  As payment
of such purchase price, Buyer shall deliver to Seller the following:

1.2(a)      Cash to Seller.  At the Closing (as hereinafter defined), by wire
transfer to an account designated by Seller or by bank cashier’s check, the
amount of U.S. $950,000.

1.2(b)      Cash to Escrow Agent.  At the Closing, by wire transfer to an
account designated by Escrow Agent (as hereinafter defined) or by bank cashier’s
check payable to Escrow Agent, the amount of U.S. $50,000.00 (the “Escrow
Deposit”).

1.3   NO ASSUMPTION OF LIABILITIES.

Buyer assumes no contracts, obligations, debts or liabilities under this
agreement, other than those listed on Schedule 1.3, if any.  It is expressly
understood and agreed that Buyer shall not be liable for any of the contracts,
obligations, debts or liabilities of Company of any kind and nature, other than
those listed on Schedule 1.3, if any.

1.4   ALLOCATION OF PURCHASE PRICE.

The purchase price of the Acquired Assets shall be allocated as follows:

1.

 

Inventory

 

$

12,000

 

 

 

 

 

 

 

2.

 

Furniture and Equipment

 

$

15,000

 

 

 

 

 

 

 

3.

 

Motor Vehicles

 

$

6,000

 

 

 

 

 

 

 

4.

 

Covenant not to Compete

 

$

150,000

 

 

 

 

 

 

 

5.

 

Customer Lists

 

$

350,000

 

 

 

 

 

 

 

6.

 

Goodwill

 

$

467,000

 

 

 

 

 

 

 



 

Total Purchase Price

 

$

1,000,000

 

 

Each of the parties shall report this transaction for federal and state tax
purposes in accordance with this allocation of the purchase price.

1.5   TAXES.

Company shall pay all sales and use taxes arising out of the transfer of the
Acquired Assets and shall pay its portion, prorated as of the Closing Date, of
state and local real and

2


--------------------------------------------------------------------------------


personal property taxes, and all other taxes of Company’s business.  Buyer shall
not be responsible for any business, sales, occupation, withholding, or similar
tax, or any taxes of any kind related to any period before the Closing Date.

ARTICLE 2

SELLING PARTIES’ REPRESENTATIONS AND WARRANTIES

Selling Parties, jointly and severally, represent and warrant that:

2.1   ORGANIZATION, STANDING AND QUALIFICATION OF COMPANY.

Company is a limited liability company duly organized, validly existing, and in
good standing under the laws of California and has all necessary powers to own
its properties and to operate its business as now owned and operated by it; and
neither the ownership of its properties nor the nature of its business requires
Company to be qualified in any jurisdiction other than the state of its
organization where the failure to qualify would have a material adverse effect
on its business.

2.2   MEMBERSHIP INTERESTS.

Member is the sole manager of the Company and holds a majority of the membership
interests of the Company free and clear of all liens, encumbrances, security
agreements, equities, options, claims, charges, and restrictions.  There are no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating the Company to issue or to transfer
any additional membership interests, or any other interests in the Company.

2.3   SUBSIDIARIES.

Company does not own, directly or indirectly, any interest or investment
(whether equity or debt) in any corporation, partnership, limited liability
company, business, trust, or other entity.

2.4   TAX RETURNS AND AUDITS.

Except as set forth on Schedule 2, within the times and in the manner prescribed
by law, Company has filed all federal, state, and local tax returns required by
law and has paid all taxes, assessments, and penalties due and payable,
including without limitation all sales taxes.  There are no present disputes as
to taxes of any nature payable by Company.

2.5   TITLE TO ASSETS.

Company has good and marketable title to the Acquired Assets, whether real,
personal, mixed, tangible, or intangible, which constitute all the assets and
interests in assets that are used in the business of Company.  Except as set
forth on Schedule 2, all these assets are free and clear

3


--------------------------------------------------------------------------------


of mortgages, liens, pledges, charges, encumbrances, equities, claims,
easements, rights of way, covenants, conditions, or restrictions, except for (i)
the lien of current taxes not yet due and payable, and (ii) possible minor
matters that, in the aggregate, are not substantial in amount and do not
materially detract from or interfere with the present or intended use of any of
these assets, nor materially impair business operations.  To the best knowledge
of Selling Parties, Company does not occupy any real property in violation of
any law, regulation, or decree.

2.6           LABOR AND EMPLOYMENT

There is no pending nor, to Selling Parties’ knowledge, threatened labor
dispute, strike, or work stoppage affecting Company’s business.  Seller is not a
party to any collective bargaining agreement.

2.7   COMPLIANCE WITH LAWS.

Company has complied with and is not in violation of applicable federal, state,
or local statutes, laws, and regulations (including, without limitation, any
applicable employment, immigration, building, zoning, environmental, or other
law, ordinance, or regulation) affecting or relating to its properties,
employees, or the operation of its business.  Company has all licenses and
permits required to operate its business, and no governmental or third party
approval is required to assign and transfer such licenses and permits, if any,
to Buyer pursuant to this agreement.

2.8   LITIGATION.

There is no suit, action, arbitration, or legal, administrative, or other
proceeding, or governmental investigation, pending or threatened, to the best
knowledge of Selling Parties, against or affecting Company or its business,
assets, or financial condition.  Company is not in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.  Except as set forth in Schedule
2, Company is not presently engaged in any legal action to recover monies due to
it or damages sustained by it.

2.9   AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION.

The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following:  (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of organization or operating agreement of Company or any lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement

4


--------------------------------------------------------------------------------


to which Member or Company is a party or by which either of them or the property
of either of them is bound; or (ii) the creation or imposition of any lien,
charge, or encumbrance on any of the properties of Company.

2.10AUTHORITY AND CONSENTS.

Selling Parties have the right, power, legal capacity, and authority to enter
into, and perform their respective obligations under, this agreement, and no
approvals or consents of any persons other than Company’s members are necessary
in connection with it.  The execution and delivery of this agreement by Company
has been duly authorized by all necessary action.

ARTICLE 3

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants that:

3.1   ORGANIZATION, STANDING AND QUALIFICATION OF BUYER.

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of Delaware and has all necessary powers to own its properties
and to operate its business as now owned and operated by it.  Buyer is duly
qualified to do intrastate business and is in good standing in California and in
each other jurisdiction in which the nature of Buyer’s business or of its
properties makes such qualification necessary.

3.2   AGREEMENT WILL NOT CAUSE BREACH OR VIOLATION.

The consummation of the transactions contemplated by this agreement will not
result in or constitute any of the following:  (i) a default or an event that,
with notice or lapse of time or both, would be a default, breach, or violation
of the articles of incorporation or bylaws of Buyer or any lease, license,
promissory note, conditional sales contract, commitment, indenture, mortgage,
deed of trust, or other agreement, instrument, or arrangement to which Buyer is
a party or by it or its property is bound; or (ii) the creation or imposition of
any lien, charge, or encumbrance on any of the properties of Buyer.

3.3   AUTHORITY AND CONSENTS.

Buyer has the right, power, legal capacity, and authority to enter into, and
perform its obligations under, this agreement, and no approvals or consents of
any persons other than Buyer are necessary in connection with it.  The execution
and delivery of this agreement by Buyer has been duly authorized by all
necessary action.

5


--------------------------------------------------------------------------------


3.4   AS—IS PURCHASE

Buyer acknowledges that the Acquired Assets which constitute tangible personal
property (the “Tangible Personal Property”) shall be purchased on an “As-Is,”
“Where-Is” basis and no implied representations or warranties are intended or
made in connection with such purchase.  Buyer acknowledges that it has had a
reasonable opportunity to make and has made an independent investigation of all
aspects of the Tangible Personal Property that it deemed appropriate.  Buyer and
not Company assumes any and all costs to repair and maintain the Tangible
Personal Property.

ARTICLE 4

THE CLOSING

4.1           TIME AND PLACE.

The transfer of the Acquired Assets by Company to Buyer (the “Closing”) shall
occur on the date of this Agreement (the “Closing Date”) at 126 South Glendale
Boulevard, Los Angeles, California, or such other location which the parties
agree upon.

4.2           SELLING PARTIES’ OBLIGATIONS AT CLOSING.

At the Closing, Selling Parties shall deliver or cause to be delivered to Buyer:

4.2(a)      The Lease of the property commonly known as 126 South Glendale
Boulevard, Los Angeles, California substantially in the form of Exhibit A
attached to this agreement (the “Lease”).

4.2(b)      A Bill of Sale with respect to the Acquired Assets.

4.2(c)      Instruments of assignment and transfer of all other Acquired Assets
wherever situated.

4.2(d)      An employment Offer Letter from Buyer in the form of Exhibit B
attached to this agreement, signed by Dan Karzen (the “Offer Letter”).

4.2(e)      Certificates of title with respect to all of Company’s motor
vehicles being acquired hereunder, endorsed for transfer to Buyer and
accompanied by all documents and fees required to transfer record title to such
vehicles to Buyer.

Simultaneously with the consummation of the transfer, Company, through its
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all properties and assets to be conveyed and transferred by this
agreement.

Selling Parties, at any time on or after the Closing Date, shall execute,
acknowledge, and

6


--------------------------------------------------------------------------------


deliver any further deeds, assignments, conveyances, and other assurances,
documents, and instruments of transfer reasonably requested by Buyer, and will
take any other action consistent with the terms of this agreement that may
reasonably be requested by Buyer for the purpose of assigning, transferring,
granting, conveying, and confirming to Buyer, or reducing to possession, any or
all property to be conveyed and transferred by this agreement.  If requested by
Buyer, Company shall prosecute or otherwise enforce in its own name for the
benefit of Buyer any claims, rights, or benefits that are transferred to Buyer
by this agreement and that require prosecution or enforcement in Company’s
name.  Any prosecution or enforcement of claims, rights, or benefits under this
paragraph shall be solely at Buyer’s expense, unless the prosecution or
enforcement is made necessary by a breach of this agreement by the Selling
Parties, or any of them.

As soon as reasonably practicable following the Closing, Seller shall (i) take
all action required to change Company’s name to
                                             , (ii) take all action required to
terminate its Fictitious Business Name Statement for “Vinaigrettes Catering
Company,” and (iii) not use or employ in any manner directly or indirectly the
word “Vinaigrettes” alone or in combination with any other words.

Within one (1) week following the Closing, Seller shall pay in full all of its
obligations (whether or not then due and payable) under its LLC gross receipts
tax payment and city tax payment agreements.

4.3           BUYER’S OBLIGATIONS AT CLOSING.

At the Closing, Buyer shall deliver the following instruments and documents:

4.3(a)      $950,000, by wire transfer to an account designated by Seller or by
bank cashier’s check.

4.3(b)      $50,000, by wire transfer to an account designated by Escrow Agent
or by bank cashier’s check.

4.3(c)      The Offer Letter, signed on behalf of Buyer.

4.3(d)      The Lease.

4.3(e)      Secretary’s Certificate and copy of a Resolution of the Board of
Directors approving this agreement.

7


--------------------------------------------------------------------------------


ARTICLE 5

SELLING PARTIES’ OBLIGATIONS AFTER CLOSING

5.1   INDEMNIFICATION.

5.1(a)      Selling Parties shall, jointly and severally, indemnify, defend, and
hold Buyer harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including without limitation, interest, penalties, and reasonable
attorneys’ fees, incurred or suffered by Buyer that arise from, result from, or
relate to any (a) breach of, or failure by Selling Parties to perform, any of
their representations, warranties, covenants, or agreements in this agreement or
in any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Selling Parties under this agreement (an “Agreement Claim”), or (b)
any contract, debt, liability, or obligation of Company, including without
limitation any contract, debt, liability or obligation arising from, resulting
from or relating to the ownership and operation of the Acquired Assets before
the Closing (a “Liability Claim”); provided, however, that (i) Selling Parties’
liability under this paragraph shall not exceed $300,000 except in the case of a
breach or failure to perform under Sections 2.2 (Membership Interests), 2.4 (Tax
Returns and Audits), 5.3 (Non-Competition), or 6.2 (Finder’s or Broker’s Fees)
or fraud, and (ii) Selling Parties shall not be liable for the first $15,000 of
liability for any Agreement Claim.

5.1(b)      Buyer shall indemnify, defend, and hold Selling Parties harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries, and deficiencies, including
without limitation, interest, penalties, and reasonable attorneys’ fees,
incurred or suffered by Selling Parties that arise from, result from, or relate
to (a) any breach of, or failure by Buyer to perform, any of its
representations, warranties, covenants, or agreements in this agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Buyer under this Agreement (an “Agreement Claim”), or (b) any
contract, debt, liability, or obligation of Company assumed by Buyer under this
Agreement and any contract, debt, liability or obligation arising from,
resulting from or relating to the ownership and operation of the Acquired Assets
after the Closing.

5.1(c)      Each party (an “Indemnified Party”) shall notify the other party or
parties (the “Indemnifying Party”) of the existence of any claim, demand, or
other matter to which the Indemnifying Party’s indemnification obligations would
apply, and shall give the

8


--------------------------------------------------------------------------------


Indemnifying Party a reasonable opportunity to defend the same at its own
expense and with counsel of its own selection; provided that the Indemnified
Party shall at all times also have the right to fully participate in the defense
at its own expense.  If the Indemnifying Party shall, within a reasonable time
after this notice, fail to defend, the Indemnified Party shall have the right,
but not the obligation, to undertake the defense of, and to compromise or settle
(exercising reasonable business judgment), the claim or other matter on behalf,
for the account, and at the risk, of the Indemnifying Party.  If the claim is
one that cannot by its nature be defended solely by the Indemnifying Party
(including, without limitation, any federal or state tax proceeding), then the
Indemnified Party shall make available and cause to be made available all
information and assistance that Selling Parties may reasonably request.

5.2   SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS.

All representations, warranties, covenants, and agreements of the parties
contained in this agreement, or in any instrument, certificate, opinion, or
other writing provided for in it, shall survive the Closing until one (1) year
after the Closing Date; provided that (a) the representations and warranties in
Sections 2.2 (Membership Interests) and 2.4 (Tax Returns and Audits), shall
survive the Closing until the expiration of the applicable statute of
limitations, (b) the obligations in Section 5.3 (Non-Competition) shall survive
the Closing for the period specified in Section 5.3, and (c) the obligations in
Section 5.4 (Confidential Information) shall survive indefinitely.

5.3   NON-COMPETITION.

Neither Company nor Dan Karzen shall at any time during the two (2) year period
immediately after the Closing directly or indirectly engage in, or have any
interest in any person, firm, corporation, or business (whether as an employee,
officer, director, agent, security holder, creditor, consultant, or otherwise)
that engages in any activity within the United States, which activity is the
same as, similar to, or competitive with any activity that has been carried on
or is now being carried on by Company in the United States, so long as the Buyer
or any successor shall engage in that activity in the United States.

5.4   CONFIDENTIAL INFORMATION.

The Selling Parties shall not divulge, communicate, use to the detriment of
Buyer or for the benefit of any other person or persons, or misuse in any way,
any confidential information or trade secret of Company, including without
limitation personnel information, secret processes, know-how, customer lists,
recipes, formulas, or other technical data.  Any information or data

9


--------------------------------------------------------------------------------


Selling Parties have acquired on any of these matters or items was received in
confidence and as fiduciaries of Company.

5.5           POST CLOSING ESCROW.

At the Closing, Buyer shall deposit the Escrow Deposit into escrow with Rogin,
Nassau, Caplan, Lassman & Hirtle, LLC (the “Escrow Agent”) as security for
Selling Parties’ indemnification obligations under Section 5.1(a) of this
Agreement.  The following terms and conditions shall govern the Escrow Deposit.

5.5(a)      The Escrow Agent shall invest the Escrow Deposit in an interest
bearing account (with interest, the “Escrow Account”) to be disbursed as
provided for herein.

5.5(b)      Buyer may at any time before February 1, 2007 (the “Cut-Off Date”)
give written notice to Selling Parties and the Escrow Agent that Buyer has (i) a
Liability Claim against Selling Parties or (ii) an Agreement Claim against
Selling Parties which individually or together with other Agreement Claims
exceeds $15,000  Any such notice shall contain a description of each claim and
the amount thereof, and be signed by an officer of Buyer.

5.5(c)      If the Escrow Agent and Buyer do not receive from Selling Parties
prior to the thirtieth (30th) day following the date of receipt of such notice
from Buyer, a written notice from Selling Parties disputing the claim, the
Escrow Agent shall pay to Buyer an amount equal to the claim asserted in Buyer’s
notice of claim.

5.5(d)      If Selling Parties deliver a notice of dispute to the Escrow Agent
and Buyer within the thirty (30) day period, then the Escrow Agent shall refrain
from disbursing from the Escrow Account the amount disputed in the notice from
Selling Parties unless pursuant to or in accordance with: (i) a written
authorization signed by Selling Parties and Buyer, which authorization shall set
forth the distribution from the Escrow Account, or (ii) a certified copy of a
final judgment of a court of competent jurisdiction following an arbitration
pursuant to Section 6.10 (Arbitration); provided, however, that a certified copy
of a final judgment shall be effective only if no right of appeal exists, the
time for appeal has expired and no appeal has been perfected, or all appeals
have been exhausted.

5.5(e)      On the Cut-Off Date, any and all funds in the Escrow Account,
including any interest earned, in excess of that which the Escrow Agent is or
may be required to pay by reason of a claim notice delivered by Buyer in
accordance with this section and which have not

10


--------------------------------------------------------------------------------


theretofore been paid, shall be distributed to Seller without the requirement of
any further act or consent by either Buyer or Seller.

5.5(f)       In the event of a dispute or disagreement under this Section, the
Escrow Agent shall have the right to retain the Escrow Account as provided in
Section 5.5(d) or commence an action for interpleader and in connection
therewith, to deposit the Escrow Account with the court having jurisdiction over
the interpleader action and thereafter, the Escrow Agent shall be discharged
from any further liability under this Agreement.  Following the commencement of
the interpleader action, the dispute or disagreement shall be referred to
arbitration pursuant to section 6.10 (Arbitration).

5.5(g)      The Escrow Agent may rely upon, and shall be protected in acting or
refraining from acting upon, any written notice, instruction or request
furnished to it under this Agreement, believed by it to be genuine, and believed
by it to have been signed or presented by the proper party or parties.  The
Escrow Agent shall not be liable for any action taken by it in good faith, and
believed by it to be authorized or within the rights or powers conferred upon it
by this Agreement.  Accordingly, the Escrow Agent shall only be responsible for
losses caused by its gross negligence or willful misconduct.  The Escrow Agent
shall have no liability whatsoever arising out of its investment of the escrowed
funds.  The Escrow Agent shall be entitled to recover from the Escrow Account
its reasonable legal fees and disbursements in any action or proceeding to
determine the parties’ rights to the Escrow Account.

5.5(h)      Buyer and Seller waive any conflict which may be created by the
Escrow Agent being the attorney for a party to this agreement, including but not
limited to, the Escrow Agent’s continued representation of such party in any
matter related to the Escrow Account including any dispute, arbitration or
litigation which may arise hereunder or under any document delivered in
connection herewith, and expressly consent to such continued representation by
the Escrow Agent.

ARTICLE 6

MISCELLANEOUS

6.1      RETENTION OF AND ACCESS TO RECORDS

 

After the Closing Date, Company shall retain all of its books and records
(including any financial information stored electronically) for not less than
two (2) years after the Closing Date.  Company also shall provide Buyer and its
employees, agents, accountants and advisors

11


--------------------------------------------------------------------------------


reasonable access to such books and records, during normal business hours and on
at least three days’ prior written notice, to enable them to prepare audited
financial statements.

6.2      PUBLICITY.

 

All notices to third parties and all other publicity concerning the transactions
contemplated by this agreement shall be jointly planned and coordinated by and
between Buyer and Selling Parties.  None of the parties shall act unilaterally
in this regard without the prior written approval of the others; this approval
shall not be unreasonably withheld.

6.3      FINDER’S OR BROKER’S FEES.

 

Each of the parties represents and warrants that it has dealt with no broker or
finder in connection with any of the transactions contemplated by this
agreement, and, insofar as it knows, no broker or other person is entitled to
any commission or finder’s fee in connection with any of these transactions.

6.4      EXPENSES.

 

Each of the parties shall pay all costs and expenses incurred or to be incurred
by it in negotiating and preparing this agreement and in closing and carrying
out the transactions contemplated by this agreement.

6.5      INTERPRETATION AND EFFECT OF HEADINGS.

 

This agreement shall be construed as if drafted jointly by all the parties.  The
subject headings of the paragraphs and subparagraphs of this agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.

6.6      ENTIRE AGREEMENT; MODIFICATION; WAIVER.

 

This agreement constitutes the entire agreement among the parties pertaining to
the subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties with respect to
such subject matter.  No supplement, modification, or amendment of this
agreement shall be binding unless executed in writing by all the parties.  No
waiver of any of the provisions of this agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.

6.7      COUNTERPARTS.

 

This agreement may be executed in multiple counterparts, each of which
constitutes an

12


--------------------------------------------------------------------------------


original, and all of which, collectively, constitute only one agreement.  The
signatures of all of the parties need not appear on the same counterpart, and
delivery of an executed counterpart signature page by U.S. mail, overnight
courier, facsimile, or email is as effective as executing and delivering this
agreement in the presence of the other parties to this agreement.  This
agreement is effective upon delivery of one executed counterpart from each party
to Edward J. Willig, Esq.

6.8      PARTIES IN INTEREST.

 

Nothing in this agreement, whether express or implied, is intended to confer any
rights or remedies under or by any reason of this agreement on any persons other
than the parties to it and their respective successors and assigns, nor is
anything in this agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any party to this agreement.

6.9      ASSIGNMENT.

 

This agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors, and
assigns, but shall not be assignable by any party without the prior written
consent of the other parties.

6.10    ARBITRATION.

 

Any dispute, claim or controversy arising out of or relating to this agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in Los Angeles, California.  The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  Judgment on the arbitration award may be
entered in any court having jurisdiction.  This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.

6.11    RECOVERY OF LITIGATION COSTS.

 

If any legal action, arbitration or other proceeding is brought for the
enforcement of this agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

13


--------------------------------------------------------------------------------


6.12    NOTICES.

 

All notices, requests, demands, and other communications under this agreement
shall be in writing and shall be deemed to have been duly given on the date of
service or mailing if served personally on the party to whom notice is to be
given, or if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows:

To Selling Parties at:

 

Mr. Dan Karzen
Vinaigrettes LLC
11740 Wilshire Boulevard # 1605
Los Angeles, CA 90025

 

 

 

With copies to:

 

Martin H. Blank, Jr., Esq.
1990 S. Bundy Drive, Suite 540
Los Angeles, CA 90025-5244

 

 

 

 

 

Rogin Nassau Caplan Lassman &
Hirtle LLC
CityPlace I, 22nd Floor
185 Asylum Street
Hartford, CT 06103-3460
Attn: Iris J. Brown

 

 

 

To Buyer at:

 

Mr. Jason Brown
Chief Executive Officer
Organic Holding Company, Inc.
601 Union Street, Suite 3700
Seattle, WA 98101

 

 

 

With a copy to:

 

Edward J. Willig, Esq.
Carr, McClellan, Ingersoll,
Thompson & Horn
Professional Law Corporation
216 Park Road
Burlingame, CA 94011-4206

 

Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.

6.13    GOVERNING LAW.

 

This agreement shall be construed in accordance with, and governed by, the laws
of the State of California.

14


--------------------------------------------------------------------------------


6.14    SEVERABILITY

 

If any provision of this agreement is held invalid or unenforceable by any court
of final jurisdiction, it is the intent of the parties that all other provisions
of this agreement be construed to remain fully valid, enforceable, and binding
on the parties.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this agreement have duly executed it as of
the day and year first above written.

ORGANIC HOLDING COMPANY, INC.
a Delaware corporation

 

VINAIGRETTES LLC
a California limited liability company

 

 

doing business as

By:

  /s/ Jason Brown

 

“VINAIGRETTES CATERING CO.”

 

  Jason Brown

 

 

 

  Chief Executive Officer

 

By:

  /s/ Dan Karzen

 

 

 

 

  Dan Karzen, Manager

 

 

 

 

 

 

 

 

 

  /s/ Dan Karzen

 

 

 

 

  DAN KARZEN, Individually

 

 

 

 

 

 

 

 

 

AGREED TO FOR PURPOSES OF SECTION 5.5
ONLY:

 

 

 

 

 

ROGIN, NASSAU, CAPLAN, LASSMAN &
HIRTLE, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Iris Brown
Escrow Agent

 

16


--------------------------------------------------------------------------------


LIST OF EXHIBITS AND SCHEDULES

Schedule

 

Description

 

 

 

1.

 

Acquired Assets

 

 

 

1.3

 

Assumed Contracts and Liabilities

 

 

 

2.

 

Disclosure Schedule

 

Exhibit

 

Section

 

Description

 

 

 

 

 

A.

 

4.2(a)

 

Lease

 

 

 

 

 

B.

 

4.2(d)

 

Offer Letter

 

17


--------------------------------------------------------------------------------


SCHEDULE 1

ASSETS OF VINAIGRETTES LLC

Acquired Assets:

Inventory
Furniture
Fixtures
Equipment
Motor vehicles, unless excluded
Leasehold improvements
Telephone numbers
Web sites
URL’s
Trademarks
Trade names
Customer lists
Goodwill
Licenses and Permits

Excluded Assets:

Cash
Accounts receivable
Walk-in refrigerator and freezer
Built-in HVAC and wall air conditioner
Wok table, refrigerator and related equipment and utensils owned by Asean Chef,
S. Lee.
Hood and fire retardant system
Leased Toyota 4-Runner
Any interest in real estate.


--------------------------------------------------------------------------------


SCHEDULE 1.3

ASSUMED CONTRACTS & LIABILITIES

Two leased photocopiers
Two Vehicle (Van) loans
Linen Contract


--------------------------------------------------------------------------------


SCHEDULE 2

DISCLOSURE SCHEDULE

Set forth below are exceptions to the representations and warranties of the
Selling Parties made in Article 2 of the Agreement of Purchase and Sale of
Assets dated as of October      , 2007, by and among Vinaigrettes LLC, a
California limited liability company doing business as “Vinaigrettes Catering
Company” (“Company”), Dan Karzen (“Member”), and Organic Holding Company, Inc.,
a Delaware corporation (“Buyer”).  Company and Member are collectively referred
to in the agreement and in this Disclosure Schedule as “Selling Parties.”  All
capitalized terms used in this Disclosure Schedule and not defined in this
Disclosure Schedule have the same meanings given to such terms in the agreement.

1. Dispute with worker’s compensation insurer;
2. The Company has a collection matter against a former employee;
3. The Company has an LLC gross receipts tax payment agreement;
4. Car lease;
5. One year linen company contract;
6. Two leased photocopiers, one year left before owned;
7. The Company has a city tax payment agreement;
8. Insurance policies;
9. Loans on the two vans;
10. Mortgage on the building.

2


--------------------------------------------------------------------------------


EXHIBIT A

LEASE

3


--------------------------------------------------------------------------------


REAL ESTATE LEASE

(SINGLE TENANT FACILITY)

ARTICLE ONE: BASIC TERMS

This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles and Sections of the Lease referred to in this
Article One explain and define the Basic Terms and are to be read in conjunction
with the Basic Terms.

Section 1.01. Date of Lease: October 27, 2006

Section 1.02. Landlord:

Vinaigrettes, LLC

 

 

Address of Landlord:

c/o Iris J. Brown

 

Rogin, Nassau, Caplan, Lassman & Hirtle, LLC

 

CityPlace l – 22nd Floor

 

185 Asylum Street

 

Hartford, CT 06103-3460

 

 

Section 1.03. Tenant:

Organic Holding Company, Inc.

 

 

Address of Tenant:

601 Union Street, Suite 3700

 

Seattle, WA 98101

 

 

Section 1.04. Property:

126 South Glendale Boulevard, Los Angeles, CA 90026

 

Section 1.05. Lease Term: one (1) year beginning on October 28, 2006 and ending
on October 30, 2007.

Section 1.06. Permitted Uses: (See Article Five.) Operation of a catering and
food service business.

Section 1.07. Tenant’s Guarantor: Not Applicable.

Section 1.08. Broker: Not Applicable.

Section 1.09. Security Deposit: (See Section 3.03) Nineteen Thousand Eight
Hundred Dollars ($19,800).

Section 1.10. Rent and Other Charges Payable by Tenant:

(a)           BASE RENT:

(i)            No Base Rent for the first two months of the Lease Term.

(ii)           Thereafter, $6,600.00 per month through the end of the Lease
Term. In the event that Tenant exercises the option referred to below to extend
the Lease then the Base Rent shall increase annually commencing on the first day
of the Extended Term (as hereinafter defined) by an amount equal to six percent
(6%) of the prior year’s Base Rent.

(b)           OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See Section
4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See Section
4.04); (iv) Impounds for Insurance Premiums and Property Taxes (See Section
4.07): and (v) Maintenance, Repairs and Alterations (See Article Six).

1


--------------------------------------------------------------------------------


Section 1.11. Landlord’s Share of Profit on Assignment or Sublease: (See Section
9.04) fifty percent (50%) of the Profit (the “Landlord’s Share”).

ARTICLE TWO: LEASE TERM

Section 2.01. Lease of Property For Lease Term. Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term. The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease. The “Commencement
Date” shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.

Section 2.02. [Intentionally Deleted]

Section 2.03. Early Occupancy. If Tenant occupies the Property prior to the
Commencement Date, Tenant’s occupancy of the Property shall be subject to all of
the provisions of this Lease. Early occupancy of the Property shall not advance
the expiration date of this Lease. Tenant shall pay Base Rent and all other
charges specified in this Lease for the early occupancy period.

Section 2.04. Holding Over. Tenant shall vacate the Property upon the expiration
or earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages which Landlord incurs from Tenant’s delay
in vacating the Property. If Tenant does not vacate the Property upon the
expiration or earlier termination of the Lease and Landlord thereafter accepts
rent from Tenant, Tenant’s occupancy of the Property shall be a “month-to-month”
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy, except that the Base Rent then in effect shall be
increased by fifty percent (50%).

ARTICLE THREE: BASE RENT

Section 3.01. Time and Manner of Payment. On or before the start of the third
month of the Lease Term, Tenant shall pay Landlord the Base Rent in the amount
stated in Section 1.10(a) above for the third month of the Lease Term. On the
first day of each month of the Lease Term (and the Extended Term if applicable)
thereafter, Tenant shall pay Landlord the Base Rent, in advance, without offset,
deduction or prior demand. The Base Rent shall be payable at Landlord’s address
or at such other place as Landlord may designate in writing.

Section 3.02. Cost of Living Increases. Not Applicable.

Section 3.03. Security Deposit; Increases.

(a)           Upon the execution of this Lease, Tenant shall deposit with
Landlord a cash Security Deposit in the amount set forth in Section 1.09 above.
Landlord may apply all or part of the Security Deposit to any unpaid rent or
other charges due from Tenant or to cure any other defaults of Tenant. If
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord’s
written request. Tenant’s failure to do so shall be a material default under
this Lease. No interest shall be paid on the Security Deposit. Landlord shall
not be required to keep the Security Deposit separate from its other accounts
and no trust relationship is created with respect to the Security Deposit. The
amount of the Security Deposit shall not constitute a limitation on the amount
of damages that Landlord is entitled to recover in the event of a breach of this
Lease by Tenant.

2


--------------------------------------------------------------------------------


(b)           Each time the Base Rent is increased. Tenant shall deposit
additional funds with Landlord sufficient to increase the Security Deposit to an
amount which bears the same relationship to the adjusted Base Rent as the
initialSecurity Deposit bore to the initial Base Rent.

Section 3.04. Termination; Advance Payments. Upon termination of this Lease
under ArticleSeven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant’s default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Tenant’s successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.

Section 3.05. Partial Month. Should the Commencement Date be a day of the month
other than the first day of such month, then the Basic Rent for the first
fractional month shall be computed on a daily basis for the period from the
Commencement Date to the end of such calendar month and at an amount equal to
one/three hundred and sixtieth (1/360th) of the Minimum Annual Rental for each
such day. Rental for such partial month shall be due and payable prior to the
Commencement Date.

ARTICLE FOUR: OTHER CHARGES PAYABLE BY TENANT

Section 4.01. Additional Rent. All charges payable by Tenant other than Base
Rent are called “Additional Rent” Unless this Lease provides otherwise. Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent. The term “rent” shall mean Base Rent and Additional Rent.

Section 4.02. Property Taxes.

(a)           Real Property Taxes. Tenant shall pay all real property taxes on
the Property (including any fees, taxes or assessments against, or as a result
of, any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term. Subject to Section 4.02(c) below, such payment
shall be made at least ten (10) days prior to the delinquency date of the taxes.
Within such ten (10) day period, Tenant shall furnish Landlord with satisfactory
evidence that the real property taxes have been paid. Landlord shall reimburse
Tenant for any real property taxes paid by Tenant covering any period of time
prior to or after the Lease Term or the amount of Landlord’s increase as defined
in (b). If Tenant fails to pay the real property taxes when due, Landlord may
pay the taxes and Tenant shall reimburse Landlord for the amount of such tax
payment as Additional Rent.

(b)           Definition of “Real Property Tax.” “Real property tax” means: (i)
any fee, license fee, license tax, business license fee, commercial rental tax,
levy, charge, assessment, penalty or tax imposed by any taxing authority against
the Property: (ii) any tax on the Landlord’s right to receive, or the receipt
of, rent or income from the Property or against Landlord’s business of leasing
the Property; (iii) any tax or charge for fire protection, streets, sidewalks,
road maintenance, refuse or other services provided to the Property by any
governmental agency; (iv) any tax imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord’s interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax. “Real property tax” does not, however,
include (1) Landlord’s federal or state income, franchise, inheritance or estate
taxes or (2) Landlord’s increase which shall mean any increase in “Real property
tax” that is the result of a revaluation caused by a transfer of the Property.

(c)           Joint Assessment. If the Property is not separately assessed,
Landlord shall reasonably determine Tenant’s share of the real property tax
payable by Tenant under Section 4.02(a) from the

3


--------------------------------------------------------------------------------


assessor’s worksheets or other reasonably available information. Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord’s
written statement.

(d)           Personal Property Taxes.

(i)            Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.
Tenant shall try to have personal property taxed separately from the Property.

(ii)           If any of Tenant’s personal property is taxed with the Property,
Tenant shall pay Landlord the taxes for the personal property within fifteen
(15) days after Tenant receives a written statement from Landlord for such
personal property taxes.

Section 4.03. Utilities. Tenant shall pay, directly to the appropriate supplier,
the cost of all natural gas, heat, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the
Property. However, if any services or utilities are jointly metered with other
property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord’s
written statement.

Section 4.04. Insurance Policies.

(a)           Liability Insurance. During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property, Tenant shall name Landlord as an additional insured under such policy.
The initial amount of such insurance shall be Two Million Dollars ($2,000,000)
per occurrence and shall be subject to periodic increase based upon inflation,
increased liability awards, recommendation of Landlord’s professional insurance
advisers and other relevant factors. The liability insurance obtained by Tenant
under this Section 4.04(a) shall (i) be primary and non-contributing; (ii)
contain cross-liability endorsements; and (iii) insure Landlord against Tenant’s
performance under Section 5.04, if the matters giving rise to the indemnity
under Section 5.04 result from the negligence of Tenant. The amount and coverage
of such insurance shall not limit Tenant’s liability nor relieve Tenant of any
other obligation under this Lease. Landlord may also obtain comprehensive public
liability insurance in an amount and with coverage determined by Landlord
insuring Landlord against liability arising out of ownership, operation, use or
occupancy of the Property.

(b)           Property and Rental Income Insurance. During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement cost. Such policy shall provide
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, special extended perils (all
risk), sprinkler leakage and any other perils, including earthquake sprinkler
leakage, which Landlord deems reasonably necessary. Landlord shall have the
right to obtain flood and earthquake insurance. Landlord shall not obtain
insurance for Tenant’s fixtures or equipment or building improvements installed
by Tenant on the Property. During the Lease Term, Landlord shall also maintain a
rental income insurance policy, with loss payable to Landlord, in an amount
equal to one year’s Base Rent, plus estimated real property taxes and insurance
premiums. Tenant shall not do or permit anything to be done which invalidates
any such insurance policies.

(c)           Payment of Premiums.

(i)            Tenant shall pay for the insurance policy described in Section
4.04(a).

4


--------------------------------------------------------------------------------


(ii)           Tenant shall pay all premiums for the insurance policies
described in Section 4.04(b) (whether obtained by Landlord or Tenant) within
fifteen (15) days after Tenant’s receipt of a copy of the premium statement or
other evidence of the amount due. If insurance policies maintained by Landlord
cover improvements on real property other than the Property, Landlord shall
deliver to Tenant a statement of the premium applicable to the Property showing
in reasonable detail how Tenant’s share of the premium was computed. If the
Lease Term expires before the expiration of an insurance policy maintained by
Landlord. Tenant shall be liable for Tenant’s prorated share of the insurance
premiums. Before the Commencement Date, Tenant shall deliver to Landlord a copy
of any policy of insurance which Tenant is required to maintain under this
Section 4.04. At least thirty (30) days prior to the expiration of any such
policy, Tenant shall deliver to Landlord a renewal of such policy.

(d)           General Insurance Provisions.

(i)            Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days’ written notice prior to any
cancellation or modification of such coverage.

(ii)           If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is canceled or modified during the Lease Term without Landlord’s
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse Landlord for the cost of such insurance within fifteen (15) days after
receipt of a statement that indicates the cost of such insurance.

(iii)          Tenant shall maintain all insurance required under this Lease
with companies holding a “General Policy Rating” of A-12 or better, as set forth
in the most current issue of “Best Key Rating Guide”. Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future. Tenant acknowledges that the insurance described in Section 4.04(b) is
for the primary benefit of Landlord. If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant’s type of business,
as that coverage may change from time to time. Landlord makes no representation
as to the adequacy of such insurance to protect Landlord’s or Tenant’s
interests. Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.

Section 4.05. Late Charges. Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Property. Therefore, if Landlord does not receive any rent payment within ten
(10) days after it becomes due, Tenant shall pay Landlord a late charge equal to
seven percent (7%) of the overdue amount. The parties agree that such late
charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of such late payment.

Section 4.06. Interest on Past Due Obligations. Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of twelve
percent (12%) per annum from the due date of such amount. However, interest
shall not be payable on late charges to be paid by Tenant under this Lease. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease. If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.

Section 4.07. Impounds for Insurance Premiums and Real Property Taxes. Not
Applicable.

5


--------------------------------------------------------------------------------


Section 4.08. Subrogation Provision. Anything to the contrary in this Lease
notwithstanding, neither party, nor its officers, directors, employees, agents
or Invitees, nor, in case of Tenant, its subtenants, shall be liable to the
other party or to any insurance company (by way of subrogation or otherwise)
insuring the other party for any loss or damage to any building, structure or
other tangible property, when such loss is caused by any of the perils which are
or could be insured against under a standard policy of full replacement cost
insurance for fire, theft and all risk coverage, or losses under workers’
compensation laws and benefits, even though such loss or damage might have been
occasioned by the negligence of such party, its agents or employees (this clause
shall not apply, however, to any damage caused by intentionally wrongful actions
or omissions); provided, however, that if, by reason of the foregoing waiver,
either party shall be unable to obtain any such insurance, such waiver shall be
deemed not to have been made by such party and, provided further, that if either
party shall be unable to obtain any such insurance without the payment of an
additional premium therefor, then, unless the party claiming the benefit of such
waiver shall agree to pay such party for the cost of such additional premium
within thirty (30) days after notice setting forth such requirement and the
amount of the additional premium, such waiver shall be of no force and effect
between such party and such claiming party. Each party shall use reasonable
efforts to obtain such insurance from a company that does not charge an
additional premium or, if that is not possible, one that charges the lowest
additional premium. Each party shall give the other party notice at any time
when it is unable to obtain insurance with such a waiver of subrogation without
the payment of an additional premium and the foregoing waiver shall be effective
until thirty (30) days after notice is given. Each party represents that its
current insurance policies allow such waiver.

ARTICLE FIVE: USE OF PROPERTY

Section 5.01. Permitted Uses. Tenant may use the Property only for the Permitted
Uses set forth in Section 1.06 above.

Section 5.02. Manner of Use. Tenant shall not cause or permit the Property to be
used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste. Tenant shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Tenant’s occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

Section 5.03. Signs and Auctions. Tenant shall not place any signs on the
Property without Landlord’s prior written consent. Tenant shall not conduct or
permit any auctions or sheriff’s sales at the Property.

Section 5.04. Indemnity. Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from: (a)
Tenant’s use of the Property; (b) the conduct of Tenant’s business or anything
else done or permitted by Tenant to be done in or about the Property, including
any contamination of the Property or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant’s obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant. Tenant shall defend Landlord against any
such cost, claim or liability at Tenant’s expense with counsel reasonably
acceptable to Landlord or, at Landlord’s election, Tenant shall reimburse
Landlord for any legal fees or costs incurred by Landlord in connection with any
such claim. As a material part of the consideration to Landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the Property
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except for any claim arising out of Landlord’s

6


--------------------------------------------------------------------------------


gross negligence or willful misconduct. As used in this Section, the term
“Tenant” shall include Tenant’s employees, agents, contractors and invitees, if
applicable.

Section 5.05. Landlord’s Access. Landlord or its agents may enter the Property
at all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant’s compliance with all applicable environmental laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary. Landlord shall give Tenant prior notice of
such entry, except in the case of an emergency. Landlord may place customary
“For Sale” or “For Lease” signs on the Property.

Section 5.06. Quiet Possession. If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.

ARTICLE SIX: CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

Section 6.01. Existing Conditions. Tenant accepts the Property in its condition
as of the execution of the Lease, subject to all recorded matters, laws,
ordinances, and governmental regulations and orders. Except as provided herein,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation as to the condition of the Property or the suitability of the
Property for Tenant’s intended use. Tenant represents and warrants that Tenant
has made its own inspection of and inquiry regarding the condition of the
Property and is not relying on any representations of Landlord or any Broker
with respect thereto.

Section 6.02. Exemption of Landlord from Liability. Landlord shall not be liable
for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
or (d) any act or omission of any other tenant of the Project. Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant. The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability for Landlord’s gross negligence or willful misconduct.

Section 6.03. Landlord’s Obligations. Subject to the provisions of Article Seven
(Damage or Destruction) and Article Eight (Condemnation), Landlord shall have
absolutely no responsibility to repair, maintain or replace any portion of the
Property at any time, except that Landlord shall be responsible for the
maintenance of the exterior walls, roof and foundation. Landlord agrees to
install at its cost a wall air conditioner unit of up to a maximum of 20,000
BTUs in the front office within sixty (60) days of the commencement of this
Lease. Tenant waives the benefit of any present or future law which might give
Tenant the right to repair the Property at Landlord’s expense or to terminate
the Lease due to the condition of the Property.

Section 6.04. Tenant’s Obligations.

(a)           Except as provided in Article Seven (Damage or Destruction) and
Article Eight (Condemnation), Tenant shall keep all portions of the Property in
good order, condition and repair (Including interior repainting and refinishing,
as needed, and repairs or replacement required by fire, earthquake or other code
requirements). If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly

7


--------------------------------------------------------------------------------


replace such portion of the Property or system or equipment in the Property,
regardless of whether the benefit of such replacement extends beyond the Lease
Term. Tenant shall maintain a preventive maintenance contract providing for the
regular inspection and maintenance of the heating and air conditioning system by
a licensed heating and air conditioning contractor. If any part of the Property
or the Project is damaged by any act or omission of Tenant, Tenant shall pay
Landlord the cost of repairing or replacing such damaged property, whether or
not Landlord would otherwise be obligated to pay the cost of maintaining or
repairing such property. It is the intention of Landlord and Tenant that at all
times Tenant shall maintain the portions of the Property which Tenant is
obligated to maintain in an attractive, first-class and fully operative
condition.

(b) Tenant shall fulfill all of Tenant’s obligations under this Section 6.04 at
Tenant’s sole expense. If Tenant fails to maintain, repair or replace the
Property as required by this Section 6.04, Landlord may, upon ten (10) days
prior notice to Tenant (except that no notice shall be required in the case of
an emergency), enter the Property and perform such maintenance or repair
(including replacement, as needed) on behalf of Tenant. In such case, Tenant
shall reimburse Landlord for all costs incurred in performing such maintenance
or repair immediately upon demand.

Section 6.05. Alterations, Additions, and Improvements.

(a) Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord’s prior written consent, except for non-structural
alterations which do not exceed Ten Thousand Dollars ($10,000) in cost
cumulatively over the Lease Term and which are not visible from the outside of
any building of which the Property is part. Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory to Landlord. Tenant shall promptly remove any alterations,
additions, or improvements constructed in violation of this Section 6.05(a) upon
Landlord’s written request. All alterations, additions, and improvements shall
be done in a good and workmanlike manner, In conformity with all applicable laws
and regulations, and by a contractor approved by Landlord. Upon completion of
any such work, Tenant shall provide Landlord with “as built” plans, copies of
all construction contracts, and proof of payment for all labor and materials.

(b) Tenant shall pay when due all claims for labor and material furnished to the
Property. Tenant shall give Landlord at least twenty (20) days’ prior written
notice of the commencement of any work on the Property, regardless of whether
Landlord’s consent to such work is required. Landlord may elect to record and
post notices of non-responsibility on the Property.

Section 6.06. Condition upon Termination. Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease. However, Tenant
shall not be obligated to repair any damage which Landlord is required to repair
under Article Seven (Damage or Destruction). In addition, Landlord may require
Tenant to remove any alterations, additions or improvements (whether or not made
with Landlord’s consent) prior to the expiration of the Lease and to restore the
Property to its prior condition, all at Tenant’s expense. All alterations,
additions and improvements which Landlord has not required Tenant to remove
shall become Landlord’s property and shall be surrendered to Landlord upon the
expiration or earlier termination of the Lease, except that Tenant may remove
any of Tenant’s machinery or equipment which can be removed without material
damage to the Property. Tenant shall repair, at Tenant’s expense, any damage to
the Property caused by the removal of any such machinery or equipment. In no
event, however, shall Tenant remove any of the following materials or equipment
(which shall be deemed Landlord’s property) without Landlord’s prior written
consent any power wiring or power panels; lighting or lighting fixtures; wall
coverings; drapes, blinds or other window coverings; carpets or other floor
coverings; heaters, air conditioners or any other heating or air conditioning
equipment; fencing or security gates; or other similar building operating
equipment and decorations.

8


--------------------------------------------------------------------------------


The term “ordinary wear and tear” shall mean wear and tear which manifests
itself solely through normal use and the passage of time, such as may be caused
by foot traffic, wear to carpets and fading of painted surfaces, settlement of
the building and other geologic condition. Ordinary wear and tear shall not
include any damage or deterioration that could have been prevented by Tenant
performing all of its obligations under this Lease. For the purpose of this
Lease, items of wear which are not ordinary include, but are not limited to, the
following (other than items as may have been caused by Landlord’s acts or
omissions or are Landlord’s obligation to maintain, repair and/or replace
pursuant to this Lease), which items shall be Tenant’s obligation to repair and
correct: (i) damage to or defacement of walls, partitions, floors, ceilings,
roof, landscaping, pavements, columns, mechanical, electrical, and plumbing
equipment, doors, or other components of the Premises (ii) excessively soiled,
stained or marked surfaces; (iii) damage caused by the installation of or
removal of Tenant’s trade fixtures, furnishings, equipment, alterations or
utility installations; (iv) the removal of Tenant’s signs and the restoration of
any area or surface affected by such signs and/or utility installations, and (v)
any defects to the Premises which developed subsequent to the Commencement Date
and which are otherwise Tenant’s obligation to repair pursuant to this Lease.

Section 6.07. Hazardous Materials. Tenant shall not cause or permit any
Hazardous Material (as defined below) to be brought upon, kept or used in or
about the Property by Tenant, its agents, employees, contractors or invitees,
without the prior written consent of Landlord (which Landlord shall not
unreasonably withhold as long as Tenant demonstrates to Landlord’s reasonable
satisfaction that such Hazardous Material is necessary or useful to Tenant’s
business and will be used, kept and stored in a manner that complies with all
laws, rules, statutes and ordinances regulating any such hazardous Material so
brought upon or used or kept in or about the Property). If Tenant breaches the
obligations stated above in this Paragraph, or if the presence of Hazardous
Material on or about the Property caused or permitted by Tenant results in
contamination of the Property, or if contamination of the Property or
surrounding area by Hazardous Material otherwise occurs for which Tenant is
legally liable to Landlord for damage resulting therefrom, then Tenant shall
indemnify, defend and hold Landlord harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Property or the building which is part of
the Property, damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Property, damages arising from any adverse impact
on marketing of space in the building, and sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees) which arise during or after
the term of this Lease as a result of such contamination. This Indemnification
of Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on, under or about the Property. Without limiting the foregoing, if
the presence of any Hazardous Material on or about the Property caused or
permitted by Tenant results in any contamination of the Property or surrounding
area, or causes the Property or surrounding area to be in violation of any laws,
rules, statutes or ordinances. Tenant shall promptly take all actions at its
sole expense as are necessary to return the Property and surrounding area to the
condition existing prior to the introduction of any such Hazardous Material;
provided that Landlord’s approval of such actions shall first be obtained, which
approval shall not be unreasonably withheld so long as such actions would not
potentially have any material adverse long-term or short-term effect on the
Property or surrounding area.

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) defined as a “hazardous waste,” “extremely hazardous
waste,” or “restricted hazardous waste” under Sections 25115, 25117, or 25122.7,
or listed pursuant to Section 25140, of the California Health and Safety Code,
Division 20, Chapter 6.5 (Hazardous Waste Control Law), (ii) defined as a
“hazardous substance” under Section 25316 of the California Health and Safety
Code, Division 20, Chapter 6.8 (Carpenter-Presley-Tanner Hazardous Substance
Account Act), (iii) defined as a “hazardous

9


--------------------------------------------------------------------------------


material,” “hazardous substance,” or “hazardous waste” under Section 25501 of
the California Health and Safety Code, Division 20, Chapter 6.95 (Hazardous
Materials Release Response Plans and Inventory), (iv) defined as a “hazardous
substance” under Section 25281 of the California Health and Safety Code,
Division 20, Chapter 6.7 (Underground Storage of Hazardous Substances), (v)
petroleum, (vi) asbestos, (vii) listed under Article 9 or defined as hazardous
or extremely hazardous pursuant to Article 11 of Title 22 of the California
Administrative Code, Division 4, Chapter 20, (viii) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. Sec. 1317), (ix) defined as a “hazardous waste” pursuant to Section
1004 of the Federal Resource Conservation and Recovery Act, 42 U.S.C. Sec. 6901
et seq. (42 U.S.C. Sec. 6903), or (x) defined as a “hazardous substance”
pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Sec. 9601 et seq. (42 U.S.C. Sec.
6901).

ARTICLE SEVEN: DAMAGE OR DESTRUCTION

Section 7.01. Partial Damage to Property.

(a)           Tenant shall notify Landlord in writing immediately upon the
occurrence of any damage to the Property. If the Property is only partially
damaged (i.e., less than twenty percent (20%) of the Property is untenantable as
a result of such damage or less than twenty percent (20%) of Tenant’s operations
are materially impaired) and if the proceeds received by Landlord from the
insurance policies described in Section 4.04(b) are sufficient to pay for the
necessary repairs, this Lease shall remain in effect and Landlord shall repair
the damage as soon as reasonably possible. Landlord may elect (but is not
required) to repair any damage to Tenant’s fixtures, equipment, or improvements.

(b)           If the insurance proceeds received by Landlord are not sufficient
to pay the entire cost of repair, or if the cause of the damage is not covered
by the insurance policies which Landlord maintains under Section 4.04(b).
Landlord may elect either to (i) repair the damage as soon as reasonably
possible, in which case this Lease shall remain in full force and effect, or
(ii) terminate this Lease as of the date the damage occurred. Landlord shall
notify Tenant within sixty (60) days after receipt of notice of the occurrence
of the damage whether Landlord elects to repair the damage or terminate the
Lease. If Landlord elects to repair the damage, Tenant shall pay Landlord the
“deductible amount” (if any) under Landlord’s insurance policies and, if the
damage was due to an act or omission of Tenant, or Tenant’s employees, agents,
contractors or invitees, the difference between the actual cost of repair and
any insurance proceeds received by Landlord. If Landlord elects to terminate
this Lease, Tenant may elect to continue this Lease in full force and effect, in
which case Tenant shall repair any damage to the Property and any building in
which the Property is located, Tenant shall pay the cost of such repairs, except
that upon satisfactory completion of such repairs, Landlord shall deliver to
Tenant any insurance proceeds received by Landlord for the damage repaired by
Tenant. Tenant shall give Landlord written notice of such election within ten
(10) days after receiving Landlord’s termination notice.

(c)           If the damage to the Property occurs during the last six (6)
months of the Lease Term and such damage will require more than thirty (30) days
to repair, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds. The party electing to terminate this Lease shall give written
notification to the other party of such election within thirty (30) days after
Tenant’s notice to Landlord of the occurrence of the damage.

Section 7.02. Substantial or Total Destruction. If the Property is substantially
or totally destroyed by any cause whatsoever (i.e., the damage to the Property
is greater than partial damage as described in Section 7.01), and regardless of
whether Landlord receives any insurance proceeds, this Lease shall terminate as
of the date the destruction occurred.

10


--------------------------------------------------------------------------------


Section 7.03. Temporary Reduction of Rent. If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant’s use of the Property is impaired. However, the reduction
shall not exceed the amount of Insurance proceeds payable to Landlord by its
insurance carrier to replace the loss of Base Rent, insurance proceeds and real
estate taxes. Except for such possible reduction in Base Rent, insurance
premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.

Section 7.04. Waiver. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property. Tenant
agrees that the provisions of Section 7.02 above shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

ARTICLE EIGHT: CONDEMNATION

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first. If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession). If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property. Any Condemnation
award or payment shall be distributed in the following order: (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant’s trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise. If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority. If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord’s expense. Any award for the taking of all or any part
of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of the Landlord,
whether such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as several damages.

ARTICLE NINE: ASSIGNMENT AND SUBLETTING

Section 9.01. Landlord’s Consent Required. No portion of the Property or of
Tenant’s interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord’s prior written consent, except as provided in
Section 9.02 below. Landlord has the right to grant or withhold its consent as
provided in Section 9.04 below. Any attempted transfer without consent shall be
void and shall constitute a non-curable breach of this Lease. If Tenant is a
partnership, any cumulative transfer of more than twenty percent (20%) of the
partnership interests shall require Landlord’s consent. If Tenant is a
corporation, any change in the ownership of a controlling interest of the voting
stock of the corporation shall require Landlord’s consent.

11


--------------------------------------------------------------------------------


Section 9.02. No Release of Tenant. No transfer permitted by this Article Nine,
whether with or without Landlord’s consent, shall release Tenant or change
Tenant’s primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease. Landlord’s acceptance of rent from any other person
is not a waiver of any provision of this Article Nine. Consent to one transfer
is not a consent to any subsequent transfer. If Tenant’s transferee defaults
under this Lease. Landlord may proceed directly against Tenant without pursuing
remedies against the transferee. Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant’s transferee, without notifying Tenant
or obtaining its consent. Such action shall not relieve Tenant’s liability under
this Lease.

Section 9.03. Offer to Terminate. If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer. If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply. If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.04 with respect to any proposed transfer shall
continue to apply.

Section 9.04. Landlord’s Consent.

(a)           Tenant’s request for consent to any transfer described in Section
9.01 shall set forth in writing the details of the proposed transfer, including
the name, business and financial condition of the prospective transferee,
financial details of the proposed transfer (e.g., the term of and the rent and
security deposit payable under any proposed assignment or sublease), and any
other information Landlord deems relevant. Landlord shall have the right to
withhold consent, if reasonable, or to grant consent, based on the following
factors: (i) the business of the proposed assignee or subtenant and the proposed
use of the Property; (ii) the net worth and financial reputation of the proposed
assignee or subtenant; (iii) Tenant’s compliance with all of its obligations
under the Lease; and (iv) such other factors as Landlord may reasonably deem
relevant.

(b)           If Tenant assigns or subleases, the following shall apply:

(i)            Tenant shall pay to Landlord as Additional Rent under the Lease
the Landlord’s Share (stated in Section 1.12) of the Profit (defined below) on
such transaction as and when received by Tenant, unless Landlord gives written
notice to Tenant and the assignee or subtenant that Landlord’s Share shall be
paid by the assignee or subtenant to Landlord directly. The “Profit” means (A)
all amounts paid to Tenant for such assignment or sublease, including “key”
money, monthly rent in excess of the monthly rent payable under the Lease, and
all fees and other consideration paid for the assignment or sublease, including
fees under any collateral agreements, less (B) costs and expenses directly
incurred by Tenant in connection with the execution and performance of such
assignment or sublease for real estate broker’s commissions and costs of
renovation or construction of tenant Improvements required under such assignment
or sublease. Tenant is entitled to recover such costs and expenses before Tenant
is obligated to pay the Landlord’s Share to Landlord. The Profit in the case of
a sublease of less than all the Property is the rent allocable to the subleased
space as a percentage on a square footage basis.

(ii)           Tenant shall provide Landlord a written statement certifying all
amounts to be paid from any assignment or sublease of the Property within thirty
(30) days after the transaction documentation is signed, and Landlord may
inspect Tenant’s books and records to verify the accuracy of such statement. On
written request, Tenant shall promptly furnish to Landlord copies of all the
transaction documentation, all of which shall be certified by Tenant to be
complete, true and correct. Landlord’s receipt of Landlord’s Share shall not be
a consent to any further assignment or subletting. The breach of Tenant’s
obligation under this Section 9.04(b) shall be a material default of the Lease.

12


--------------------------------------------------------------------------------


Section 9.05. No Merger. No merger shall result from Tenant’s sublease of the
Property under this Article Nine. Tenant’s surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

Section 9.06. Landlord Default. In no event shall Tenant have the right to
terminate this Lease as a result of Landlord’s default. Tenant’s sole remedy
shall be limited to the recovery of damages and/or the receipt of an injunction.

ARTICLE TEN: DEFAULTS; REMEDIES

Section 10.01. Covenants and Conditions. Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition as well as a covenant.
Tenant’s right to continue in possession of the Property is conditioned upon
such performance. Time is of the essence in the performance of all covenants and
conditions.

Section 10.02. Defaults. Tenant shall be in material default under this Lease:

(a)           If Tenant abandons the Property or if Tenant vacates the Property;

(b)           If Tenant fails to pay rent or any other charge, interest or fee
within five (5) days of the date when due;

(c)           If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease. The notice required by this Section is intended to satisfy any and all
notice requirements imposed by law on Landlord and is not in addition to any
such requirement.

(d)           (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a petition for adjudication of bankruptcy
or for reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant’s assets located at the
Property or of Tenant’s interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant’s assets
located at the Property or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

(e)           If any guarantor of the Lease revokes or otherwise terminates, or
purports to revoke or otherwise terminate, any guaranty of all or any portion of
Tenant’s obligations under the Lease. Unless otherwise expressly provided, no
guaranty of the Lease is revocable.

Section 10.03. Remedies. On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have:

13


--------------------------------------------------------------------------------


(a)           Terminate Tenant’s right to possession of the Property by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Property to Landlord. In such event,
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default, including (i) the worth at the time of
the award of the unpaid Base Rent, Additional Rent and other charges which
Landlord had earned at the time of the termination; (ii) the worth at the time
of the award of the amount by which the unpaid Base Rent, Additional Rent and
other charges which Landlord would have earned after termination until the time
of the award exceeds the amount of such rental loss that Tenant proves Landlord
could have reasonably avoided; (iii) the worth at the time of the award of the
amount by which the unpaid Base Rent, Additional Rent and other charges which
Tenant would have paid for the balance of the Lease term after the time of award
exceeds the amount of such rental loss that Tenant proves Landlord could have
reasonably avoided; and (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under the Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
Landlord incurs in maintaining or preserving the Property after such default,
the cost of recovering possession of the Property, expenses of reletting,
including necessary renovation or alteration of the Property. Landlord’s
reasonable attorneys’ fees incurred in connection therewith, and any real estate
commission paid or payable. As used in subparts (i) and (ii) above, the “worth
at the time of the award” is computed by allowing interest on unpaid amounts at
the rate of fifteen percent (15%) per annum, or such lesser amount as may then
be the maximum lawful rate. As used in subpart (iii) above, the “worth at the
time of the award” is computed by discounting such amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of the award, plus one
percent (1%). If Tenant has abandoned the Property, Landlord shall have the
option of (i) retaking possession of the Property and recovering from Tenant the
amount specified in this Section 10.03(a), or (ii) proceeding under Section
10.03(b);

(b)           Exercise the remedy described in California Civil Code Section
1951.4 (Lessor May Continue Lease in Effect After Lessee’s Breach and
Abandonment and Recover Rent as it Becomes Due, if Lessee has Right to Sublet or
Assign, Subject Only to Reasonable Limitations);

(c)           Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Property is
located.

Section 10.04. Repayment of “Free” Rent. If this Lease provides for a
postponement of any monthly rental payments, a period of “free” rent or other
rent concession, such postponed rent or “free” rent is called the “Abated Rent”.
Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant’s obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease. Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease. If Tenant defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession. In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.

Section 10.05. Automatic Termination. Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant. On such termination, Landlord’s damages for default shall
include all costs and fees, including reasonable attorneys’ fees that Landlord
incurs in connection with the filing, commencement, pursuing and/or defending of
any action in any bankruptcy court or other court with respect to the Lease; the
obtaining of relief from any stay in bankruptcy restraining any action to evict
Tenant; or the pursuing of any action with respect to Landlord’s right to
possession of the Property. All

14


--------------------------------------------------------------------------------


such damages suffered (apart from Base Rent and other rent payable hereunder)
shall constitute pecuniary damages which must be reimbursed to Landlord prior to
assumption of the Lease by Tenant or any successor to Tenant in any bankruptcy
or other proceeding.

Section 10.06. Cumulative Remedies. Landlord’s exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.

ARTICLE ELEVEN: PROTECTION OF LENDERS

Section 11.01. Subordination. Landlord shall have the right to subordinate this
Lease to any ground lease, deed of trust or mortgage encumbering the Property,
any advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Tenant shall cooperate with Landlord and any lender which is acquiring a
security interest in the Property or the Lease. Tenant shall execute such
further documents and assurances as such lender may require, and which may
include provisions to the effect that this Lease will not be amended,
surrendered or terminated without the lender’s consent, that rent will not be
prepaid more than one (1) month in advance, and that the lender will not be
subject to any offsets or claims for monies previously paid to Landlord by
Tenant or for any damages caused by Landlord, Subject to the approval of the
lender, Tenant’s right to quiet possession of the Property during the Lease Term
shall not be disturbed if Tenant pays the rent and performs all of Tenant’s
obligations under this Lease and is not otherwise in default. If any ground
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.

Section 11.02. Attornment. If Landlord’s interest in the Property is acquired by
any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at
a foreclosure sale or by deed in lieu of foreclosure, Tenant shall attorn to the
transferee of or successor to Landlord’s interest in the Property and recognize
such transferee or successor as Landlord under this Lease. Tenant waives the
protection of any statute or rule of law which gives or purports to give Tenant
any right to terminate this Lease or surrender possession of the Property upon
the transfer of Landlord’s interest.

Section 11.03. Signing of Documents. Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

Section 11.04. Estoppel Certificates.

(a)           Upon Landlord’s written request, Tenant shall execute, acknowledge
and deliver to Landlord a written statement certifying: (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how they have been changed); (ii) that this Lease has not been
canceled or terminated; (iii)the last date of payment of the Base Rent and other
charges and the time period covered by such payment; (iv) that Landlord is not
in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other representations or information with respect to
Tenant or the Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may require. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord’s request. Landlord
may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.

15


--------------------------------------------------------------------------------


(b)           If Tenant does not deliver such statement to Landlord within such
ten (10) day period, Landlord, and any prospective purchaser or encumbrancer,
may conclusively presume and rely upon the following facts: (i) that the terms
and provisions of this Lease have not been changed except as otherwise
represented by Landlord; (ii) that this Lease has not been canceled or
terminated except as otherwise represented by Landlord; (iii) that not more than
one month’s Base Rent or other charges have been paid in advance; and (iv) that
Landlord is not in default under the Lease. In such event, Tenant shall be
estopped from denying the truth of such facts.

Section 11.05. Tenant’s Financial Condition. Within ten (10) days after written
request from Landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the Property.
Tenant represents and warrants to Landlord that each such financial statement is
a true and accurate statement as of the date of such statement. All financial
statements shall be confidential and shall be used only for the purposes set
forth in this Lease.

ARTICLE TWELVE: LEGAL COSTS

Section 12.01. Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Furthermore, if any action for breach of or to enforce the provisions
of this Lease is commenced, the court in such action shall award to the party in
whose favor a judgment is entered, a reasonable sum as attorneys’ fees and
costs. The losing party in such action shall pay such attorneys’ fees and costs.
Tenant shall also indemnify Landlord against and hold Landlord harmless from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any Interest under or using the Property by license of or agreement with
Tenant; (b) for foreclosure of any lien for labor or material furnished to or
for Tenant or such other person; (c) otherwise arising out of or resulting from
any act or transaction of Tenant or any party claiming under Tenant or that
relate to the Property, or such other person; or (d) necessary to protect
Landlord’s interest under this Lease in a bankruptcy proceeding, or other
proceeding under Title 11 of the United States Code, as amended. Tenant shall
defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.

Section 12.02. Landlord’s Consent. Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with Tenant’s request for Landlord’s
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord’s consent.

ARTICLE THIRTEEN: MISCELLANEOUS PROVISIONS

Section 13.01. Non-Discrimination. Tenant promises, and it is a condition to the
continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.

16


--------------------------------------------------------------------------------


Section 13.02. Landlord’s Liability; Certain Duties.

(a)           As used in this Lease, the term “Landlord” means only the current
owner or owners of the fee title to the Property or Project or the leasehold
estate under a ground lease of the Property or Project at the time in question.
Each Landlord is obligated to perform the obligations of Landlord under this
Lease only during the time such Landlord owns such Interest or title. Any
Landlord who transfers its title or interest is relieved of all liability with
respect to the obligations of Landlord under this Lease to be performed on or
after the date of transfer. However, each Landlord shall deliver to its
transferee all funds that Tenant previously paid if such funds have not yet been
applied under the terms of this Lease.

(b)           Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing.
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice. However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30) day
period and thereafter diligently pursued to completion.

Section 13.03. Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

Section 13.04. Interpretation. The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant’s expressed or
implied permission.

Section 13.05. Incorporation of Prior Agreements; Modifications. This Lease is
the only agreement between the parties pertaining to the lease of the Property
and no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

Section 13.06. Notices. All notices required or permitted under this Lease shall
be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid. In lieu of mailing, either party may
cause delivery of such notices, demands and requests to be made by personal
service, telegram or air freight, provided that written proof of delivery is
given to the sender. Notices to Tenant shall be delivered to the address
specified in Section 1.03 above, except that upon Tenant’s taking possession of
the Property, the Property shall be Tenant’s address for notice purposes.
Notices to Landlord shall be delivered to the address specified in Section 1.02
above. All notices shall be effective upon delivery or on the date delivery is
refused by the receiving party. Either party may change its notice address upon
written notice to the other party.

Section 13.07. Waivers. All waivers must be in writing and signed by the waiving
party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

17


--------------------------------------------------------------------------------


Section 13.08. No Recordation. Tenant shall not record this Lease without prior
written consent from Landlord. However, either Landlord or Tenant may require
that a “Short Form” memorandum of this Lease executed by both parties be
recorded. The party requiring such recording shall pay all transfer taxes and
recording fees.

Section 13.09. Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

Section 13.10. Corporate Authority; Partnership Authority. If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation. Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant’s Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord. If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

Section 13.11. Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

Section 13.12. Force Majeure. If Landlord cannot perform any of its obligations
due to events beyond Landlord’s control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events. Events beyond Landlord’s control include, but are not limited to, acts
of God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction
and weather conditions.

Section 13.13. Execution of Lease. This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord’s delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.

Section 13.14. Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

Section 13.15. Option to Extend Lease.

(a)           Tenant shall have one (1) two (2)year option to extend the term of
this Lease (the “Option”) on the terms and conditions set forth herein. The two
year option period shall be referred to herein as an “Extended Term.” Tenant
shall be required to give Landlord written notice of its intention to exercise
its option at least four (4) months prior to the expiration of the initial Term.

(b)           The Option shall be personal to Tenant and may not be, voluntarily
or involuntarily, exercised by or assigned to any person or entity other than
Tenant.

(c)           The period of time within which the Option may be exercised shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option prior to satisfaction of the foregoing conditions precedent. All rights
of Tenant to any extension shall terminate and be of no further force or effect
even after Tenant’s due and timely exercise thereof if, after such exercise, but
prior to the

18


--------------------------------------------------------------------------------


commencement date of the Extended Term in question: (1) Tenant falls to pay to
Landlord a monetary obligation of Tenant for a period of ten (10) days after
such obligation becomes due (without any necessity of Landlord to give notice
thereof to Tenant); (2) Tenant fails to commence to cure a material non-monetary
default within thirty (30) days after Landlord gives written notice to Tenant of
such default; provided, however, that if the nature of Tenant’s default is such
that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be in default if it begins such cure within the thirty (30) day
period described above and, thereafter, diligently prosecutes such cure to
completion; or (3) Landlord gives to Tenant three (3) or more notices of default
(and Tenant was in fact in default in such instances) during the initial lease
Term or applicable Extended Term, whether or not such defaults are cured.
Landlord’s waiver of its right to terminate this Lease due to Tenant’s default
in any instance shall not be deemed a waiver of the foregoing conditions
precedent and conditions subsequent to the exercise of the Option.

[Signatures on following page]

19


--------------------------------------------------------------------------------


Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below. 

Dated: October           , 2006

“LANDLORD”

 

 

VINAIGRETTES, LLC

 

 

 

 

 

By:

 

 

 

 

 

Dated: October           , 2006

“TENANT”

 

 

ORGANIC HOLDING COMPANY, INC.,
a Delaware corporation

 

 

 

By:

 

 

 

Jason Brown
Chief Executive Officer

 

20


--------------------------------------------------------------------------------


EXHIBIT B

OFFER LETTER


--------------------------------------------------------------------------------


ORGANIC HOLDING COMPANY, INC.
601 Union Street, Suite 3700
Seattle WA 98101



October        , 2006

Mr. Dan Karzen
c/o Vinaigrettes
126 South Glendale Boulevard
Los Angeles, CA 90026

Dear Dan:

Organic Holding Company, Inc., a Delaware corporation (the “Company”) is pleased
to offer you employment on the following terms:

1.             Position. You will serve in a full-timecapacity as the California
Catering Manager of the Company. You will be a key team member in the further
development of the Company’s delivery and casual catering business. You will
report to the Chief Executive Officer. This is an exempt position. By signing
this letter agreement, you represent and warrant to the Company that you are
under no contractual commitments inconsistent with your obligations to the
Company.

2.             Salary. You will be paid a salary at the annual rate of $100,000,
payable in semi-monthly installments in accordance with the Company’s standard
payroll practices. This salary will be subject to increase pursuant to the
Company’s employee compensation policies in effect from time to time.

3.             Incentive Stock Options. Subject to approval by the Company’s
Board of Directors, the Company will grant you stock options to purchase 85,000
shares of the Company’s Common Stock for $0.12 per share. It is intended that
these options will qualify, to the extent allowable under the Internal Revenue
Code of 1986 (the “Code”),as “incentive stock options” within the meaning of
Section 422 of the Code. The options will vest over four years: (a) 25% will
vest on October    , 2007; and (b) l/48th of the original grant will vest for
each month of service thereafter. The stock options will be subject to the terms
and conditions of the Company’s Stock Option Plan and the Company’s standard
form of stock option agreement.

4.             Common Stock. Upon the execution and delivery of this letter
agreement, the Company shall issue to you 128,205 shares of fully vested Common
Stock. These shares shall be valued at $0.12 per share and issued pursuant to a
Common Stock Purchase Agreement which provides that you will pay the par value
of such shares ($0.001 per share) in cash.

5.             Benefits. You will be eligible for standard Company benefits
subject to the terms and conditions set forth in the Employee Handbook and/or
the relevant Summary Plan Descriptions, available for your review.


--------------------------------------------------------------------------------


Mr. Dan Karzen
October     , 2006
Page 2

6.             Period of Employment. Subject to earlier termination as described
in this paragraph, the term of your employment will be for one (1) year from the
date of this letter (the “Term”). Subject to paragraph 7 (Termination Without
Cause), your employment with the Company will be “at will,” meaning that either
you or the Company will be entitled to terminate your employment at any time and
for any reason, with or without cause. Any contrary representations which may
have been made to you are superseded by this offer. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company.

7.             Termination Without Cause. If the Company terminates your
employment during the Term without Cause (as hereinafter defined), then the
Company shall continue to pay your salary in installments for the balance of the
Term in accordance with the Company’s standard payroll practices if you sign a
written release of all claims against the Company arising from your employment
and the termination of your employment. For purposes of this letter agreement,
“Cause” shall mean and be limited to:

(i)            An unauthorized use or disclosure by you of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; or

(ii)           Your conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof;

This, however, shall not be an exclusive list of all acts or omissions that the
Company may consider as grounds for your termination without Cause.

8.             Outside Activities. While you render services to the Company, you
will not engage in any other gainful employment, business or activity without
the written consent of the Company. While you render services to the Company,
you also will not assist any person or organization in competing with the
Company, in preparing to compete with the Company or in hiring any employees of
the Company. Notwithstanding any other provision of this letter to the contrary,
the Company acknowledges that you will devote some of your time to the winding
down of Vinaigrettes LLC and the management of 126 South Glendale Boulevard, Los
Angeles, CA 90026, and that you may engage in personal investments provided that
they do not materially interfere with the performance of your duties.

9.             Withholding Taxes. All forms of compensation referred to in this
letter are subject to reduction to reflect applicable withholding and payroll
taxes.

10.           Entire Agreement. This letter contains all of the terms of your
employment with the Company and supersedes any prior understandings or
agreements, whether oral or written, between you and the Company.


--------------------------------------------------------------------------------


Mr. Dan Karzen
October    , 2006
Page 3

11.           Amendment and Governing Law.  This letter agreement may not be
amended or modified except by an express written agreement signed by you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes will be governed by California law.

12.           Attorneys’ Fees.  If either party to this letter commences any
legal action, suit, counterclaim, appeal, or other proceeding (an “Action”)
against the other party to this letter to enforce or interpret any of its terms,
because of an alleged breach, default, or misrepresentation in connection with
any of its terms, or because of a claim arising out of the terms of this letter,
the losing or defaulting party shall pay to the prevailing party reasonable
attorneys’ fees, costs and expenses incurred in connection with the prosecution
or defense of such Action.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating this
letter and returning it to me. As required by law, your employment with the
Company is also contingent upon your providing legal proof of your identity and
authorization to work in the United States. This offer, if not accepted, will
expire at the close of business on October 27, 2006,

We look forward to having you join us.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

ORGANIC HOLDING COMPANY, INC.
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Brown

 

 

 

 

 

Jason Brown, Chief Executive Officer

 

I have read and accept this employment offer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DAN KARZEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:  27th October, 2006

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------